—Judgment of resentence, Supreme Court, New York County (Michael J. Obus, J.), rendered July 20, 2011, as amended July 25, 2011, resentencing defendant, as a second felony offender, to a term of 14 years, with five years’ postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful {see People v Lingle, 16 NY3d 621 [2011]).
Concur— Andrias, J.P, Saxe, DeGrasse, Richter and Gische, JJ.